DETAILED ACTION
	This is in response to the application filed on October 3, 2019 where Claims 1 – 20, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
101 Analysis
	Claims 1, 8, and 15 are directed to a system and method for providing users access to cloud based computing services within the edge of mobile networks to reduce latency and accessibility of the services as the use moves within different coverage areas [See Spec. 0007-8].  The claims do not recite an abstract idea, law of nature, or natural phenomenon.  Therefore, the claims satisfy Step 2A, Prong One of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2019/0020657 (hereinafter “Egner”), in view of PGPub. 2018/0310150 (hereinafter “Ramirez”).
1.	Regarding Claim 1, Egner discloses a method [Fig. 5], comprising: 
receiving, by a device and from a user equipment (UE), a request to allocate one or more computing resources for 
wherein the device is associated with an edge node of a mobile network and the UE is within a coverage area associated with the edge node [Abstract; Figs. 2 and 3; Para. 0046-47; client within coverage range of wireless access point(s)/gateway], 
receiving, by the device and from the UE, a remote execution file package that is associated with code to be executed using the one or more computing resources [Fig. 5; Para. 0056; compute work request includes several parameters], 
assigning, by the device and based on the request, the one or more computing resources 
causing, by the device and based on assigning the one or more computing resources [Figs. 5 and 6; Para. 0032, 0069, 0072, 0077; determine optimal edge compute resources and make them available to the client to execute task(s) of the compute work request], at least one of: 
installation of the code for execution by the one or more computing resources, or 
execution of the code using the one or more computing resources [Fig. 6; Para. 0032, 0077; execute code to perform the task(s) of the compute work request]; and 
transmitting, by the device, a response that provides an indication that the one or more computing resources have been allocated [Fig. 6; Para. 0077; client receives selected optimal local edge compute partner(s)] 
Egner further discloses that the compute work request may include data off-load, processing of the data, and packaging for upstream cloud transmittal [Para. 0056].  Egner, however, does not specifically disclose that the work request is for an application executing on the UE, wherein execution of the code provides an operation of the application, or of utilizing the one or more computing resources for the operation for the application during execution of the code.
Ramirez discloses a system and method for providing Mobile Edge Computing (MEC) services within a mobile network [Abstract].  Ramirez further discloses that providing the MEC services comprise of installing computing applications for co-operation with mobile terminals (execution of the code provides an operation of the application that is executing on the UE) [Para. 0008, 0035].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Ramirez with Egner since both system supply MEC services to mobile devices within a mobile network.  The combination would provide both the hardware and software resources requested by the client to be instantiated at the edge of a mobile network.  The motivation to do so is to improve the efficiency of an infrastructure by reducing latency of requested applications and reduce the amount of resources that are required by a server by only installing applications that are needed at certain times [Para. 0004-5].
2. 	Regarding Claim 2, Egner, in view of Ramirez, discloses the limitations of Cliam 1.  Egner further discloses that the computing resources are associated with at least one of a central processing unit or a graphics processing unit [Para. 0016, 0056; CPU units; GPU]. 
3. 	Regarding Claim 3, Egner, in view of Ramirez, discloses the limitations of Cliam 1.  Egner further discloses that the edge node is a node of a radio access network of the mobile network [Fig. 2; Para. 0025, 0039-43, 0050].
4. 	Regarding Claim 4, Egner, in view of Ramirez, discloses the limitations of Cliam 1.  Ramirez further discloses that the at least one of installation of the code or execution of the code is caused while the application is executing on the UE [Para. 0008; co-operation of the application between the server and the mobile client].
5. 	Regarding Claim 5, Egner, in view of Ramirez, discloses the limitations of Cliam 1.  Ramirez further discloses that the response identifies an address at which an application-related instance associated with the operation of the application is to be accessed [Para. 0039; address of a location where the requested application is already instantiated may be sent to the mobile client].
6.	Regarding Claim 15, Egner discloses a non-transitory computer-readable medium storing instructions [Fig. 1; Para. 0029-30], the instructions comprising:
	one or more instructions that, when executed by one or more processors [Fig. 1; Para. 0021, 0026], cause the one or more processors to: 
receive, from a user equipment (UE) within a coverage area of an edge computing device [Abstract; Figs. 2 and 3; Para. 0046-47; client within coverage range of wireless access point(s)/gateway], a request to allocate one or more computing resources 
receive, from the UE, a remote execution file package that is associated with code to be executed using the one or more computing resources [Fig. 5; Para. 0056; compute work request includes several parameters], 
assign, based on the request, the one or more computing resources [Fig. 5; Para. 0069, 0072; determine optimal edge compute resources and make them available to the client] 
cause, based on assigning the one or more computing resources [Figs. 5 and 6; Para. 0032, 0069, 0072, 0077; determine optimal edge compute resources and make them available to the client to execute task(s) of the compute work request], at least one of: 
installation of the code for execution by the one or more computing resources, or 
execution of the code using the one or more computing resources [Fig. 6; Para. 0032, 0077; execute code to perform the task(s) of the compute work request]; 
assign an address at which the application-related instance is to be accessed during execution of the code [Para. 0039; address of a location where the requested application is already instantiated may be sent to the mobile client]; and 
transmit, to the UE, a response that identifies the address, to thereby enable the UE to utilize the one or more computing resources 
Egner further discloses that the compute work request may include data off-load, processing of the data, and packaging for upstream cloud transmittal [Para. 0056].  Egner, however, does not specifically disclose that the work request is for an application executing on the UE, wherein execution of the code causes instantiation of an application related instance, or of utilizing the one or more computing resources for the operation for the application during execution of the code.
Ramirez discloses a system and method for providing Mobile (Multi-access) Edge Computing (MEC) services within a mobile network [Abstract].  Ramirez further discloses that providing the MEC services comprise of installing computing applications for co-operation with mobile terminals (execution of the code causes instantiation of an application related instance of an application that is executing on the UE) [Para. 0008, 0035].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Ramirez with Egner since both system supply MEC services to mobile devices within a mobile network.  The combination would provide both the hardware and software resources requested by the client to be instantiated at the edge of a mobile network.  The motivation to do so is to improve the efficiency of an infrastructure by reducing latency of requested applications and reduce the amount of resources that are required by a server by only installing applications that are needed at certain times [Para. 0004-5].
7.	Regarding Claim 17, Egner, in view of Ramirez, discloses the limitations of Cliam 15.  Egner further discloses that receiving the request and transmitting the response are via an application programming interface [Para. 0027].
8.	Regarding Claim 18, Egner, in view of Ramirez, discloses the limitations of Cliam 15.  Egner further discloses that the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: process authentication data included in the request to determine whether to allow the request [Para. 0044; subscriber authentication].
Claim(s) 6 – 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egner, in view of Ramirez, in further view of PGPub. 2021/0014733 (hereinafter “Soliman”).
9.	Regarding Claims 6 and 19, Egner, in view of Ramirez, discloses the limitations of Claims 1 and 15.  Neither Egner nor Ramirez, however, specifically discloses of configuring a firewall to allow the application to access the one or more computing resources during execution of the code.
	Soliman discloses a system and method for controlling traffic for MEC services [Para. 0001, 0008].  Soliman further discloses that to establish communication paths between the mobile client and MEC services, various firewall and routing settings may be configured into each MEC platform to allow these communication paths [Para. 0013, 0065-66, 0141; traffic filtering and firewall].  It would have been obvious to one skilled in the art before the effective filing data of the current application to incorporate the teachings of Soliman with Egner and Ramirez since they all configure the supply of MEC services to mobile devices within a mobile network.  The combination would enable the MEC systems of Egner and Ramirez to filter unwanted traffic.  The motivation to do so is to reduce the traffic burden places on the MEC system and/or the core network to improve user experiences (obvious to one skilled in the art).
10.	Regarding Claims 7 and 20, Egner, in view of Ramirez, discloses the limitations of Claims 1 and 15.  Egner further discloses that the MEC system matches the resources with the mobile client based on the mobile client’s location with respect to the plurality of mobile edge compute resources and respective gateways [Fig. 2; Para. 0026, 0039, 0046-47].  Neither Egner nor Ramirez, however, specifically discloses of determining that the UE is entering another coverage area associated with another edge node; and transmitting a configuration of an application-related instance associated with the operation of the application to another device associated with the other edge node, to thereby enable the other device to allocate another one or more computing resources, that are to execute another application-related instance, for the application.
	Soliman discloses a system and method for controlling traffic for MEC services [Para. 0001, 0008].  Soliman further discloses of determining that the UE is entering another coverage area associated with another edge node [Para. 0080, 0182]; and transmitting a configuration of an application-related instance associated with the operation of the application to another device associated with the other edge node [Para. 0107, 0190; transferring user context regarding the application from the first edge server to the second edge server], to thereby enable the other device to allocate another one or more computing resources, that are to execute another application-related instance, for the application [Para. 0095-107; second edge server now communicates with and provides application services to the mobile client]. It would have been obvious to one skilled in the art before the effective filing data of the current application to incorporate the teachings of Soliman with Egner and Ramirez since they all configure the supply of MEC services to mobile devices within a mobile network.  The combination would enable the MEC systems of Egner and Ramirez to smoothly transition a user session during a handover.  The motivation to do so is to enhance the security and billing capabilities of MEC systems [Soliman; Para. 0008, 0012].
11.	Regarding Claim 8, Egner discloses of an edge computing device [Fig. 1; e.g., item 216, gateway/MEC], comprising: 
one or more memories [Fig. 1; Para. 0029-30]; and 
one or more processors communicatively coupled to the one or more memories [Fig. 1; Para. 0021, 0026], configured to: 
receive, from a user equipment (UE) within a coverage area associated with the edge computing device [Abstract; Figs. 2 and 3; Para. 0046-47; client within coverage range of wireless access point(s)/gateway], a request to allocate one or more computing resources 
receive, from the UE, a remote execution file package that is associated with code to be executed using the one or more computing resources [Fig. 5; Para. 0056; compute work request includes several parameters]; 
allocate, based on the request, the one or more computing resources 
determine that the UE is entering another coverage area associated with another edge computing device [Fig. 2 and 3, Para. 0039, 0046-47; mobile client may be able to access more than one MEC edge node]; and 

Egner further discloses that the compute work request may include data off-load, processing of the data, and packaging for upstream cloud transmittal [Para. 0056].  Egner, however, does not specifically disclose that the work request is for an application executing on the UE, wherein execution of the code causes instantiation of an application related instance, or transmitting a configuration of the application-related instance to the other edge computing device, to thereby enable the other edge computing device to allocate another one or more computing resources, that are to instantiate another application-related instance according to the configuration, for the application.
Ramirez discloses a system and method for providing Mobile (Multi-access) Edge Computing (MEC) services within a mobile network [Abstract].  Ramirez further discloses that providing the MEC services comprise of installing computing applications for co-operation with mobile terminals (execution of the code causes instantiation of an application related instance of an application that is executing on the UE) [Para. 0008, 0035].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Ramirez with Egner since both system supply MEC services to mobile devices within a mobile network.  The combination would provide both the hardware and software resources requested by the client to be instantiated at the edge of a mobile network.  The motivation to do so is to improve the efficiency of an infrastructure by reducing latency of requested applications and reduce the amount of resources that are required by a server by only installing applications that are needed at certain times [Para. 0004-5].
	transmitting a configuration of the application-related instance to the other edge computing device, to thereby enable the other edge computing device to allocate another one or more computing resources, that are to instantiate another application-related instance according to the configuration, for the application.
Ramirez, however, does not specifically disclose of determining that the UE is entering another coverage area associated with another edge node; and transmitting a configuration of an application-related instance associated with the operation of the application to another device associated with the other edge node, to thereby enable the other device to allocate another one or more computing resources, that are to execute another application-related instance, for the application.
	Soliman discloses a system and method for controlling traffic for MEC services [Para. 0001, 0008].  Soliman further discloses of determining that the UE is entering another coverage area associated with another edge node [Para. 0080, 0182]; and transmitting a configuration of an application-related instance associated with the operation of the application to another device associated with the other edge node [Para. 0107, 0190; transferring user context regarding the application from the first edge server to the second edge server], to thereby enable the other device to allocate another one or more computing resources, that are to execute another application-related instance, for the application [Para. 0095-107; second edge server now communicates with and provides application services to the mobile client]. It would have been obvious to one skilled in the art before the effective filing data of the current application to incorporate the teachings of Soliman with Egner and Ramirez since they all configure the supply of MEC services to mobile devices within a mobile network.  The combination would enable the MEC systems of Egner and Ramirez to smoothly transition a user session during a handover.  The motivation to do so is to enhance the security and billing capabilities of MEC systems [Soliman; Para. 0008, 0012].
12.	Regarding Claim 9, Egner, in view of Ramirez and Soliman, discloses the limitations of Claim 8.  Soliman further discloses that the edge computing device and the other edge computing device are reachable at a same address [Para. 0185].  It would have been obvious to one skilled in the art before the effective filing data of the current application to incorporate the teachings of Soliman with Egner and Ramirez since they all configure the supply of MEC services to mobile devices within a mobile network.  The combination would enable the MEC systems of Egner and Ramirez to ensure that routing of upstream packets are sent to the right application.  The motivation to do so is to provide seamless traffic routing during handover within MEC system [Soliman, Para. 0185].
13.	Regarding Claim 10, Egner, in view of Ramirez and Soliman, discloses the limitations of Claim 8.  Egner further discloses that the edge computing device is associated with a node of a radio access network of a mobile network, and the coverage area is associated with the node [Abstract; Figs. 2 and 3; Para. 0043, 0046-47; client within coverage range of wireless access point(s)/gateway].
14.	Regarding Claim 11, Egner, in view of Ramirez and Soliman, discloses the limitations of Claim 8.  Egner further discloses that the request further includes information identifying at least one of a quantity of the one or more computing resources that are to be allocated 
15.	Regarding Claim 12, Egner, in view of Ramirez and Soliman, discloses the limitations of Claim 8.  Egner further discloses that the one or more processors, when allocating the one or more computing resources, are configured to at least one of:
install the code for execution by the one or more computing resources, or
execute the code using the one or more computing resources [Fig. 6; Para. 0032, 0077; execute code to perform the task(s) of the compute work request].
16.	Regarding Claim 13, Egner, in view of Ramirez and Soliman, discloses the limitations of Claim 8.  Ramirez further discloses that execution of the code provides an operation of the application [Para. 0008, 0035].
17.	Regarding Claim 14, Egner, in view of Ramirez and Soliman, discloses the limitations of Claim 8.  Ramirez further discloses that execution of the code causes retrieval of another remote execution file package that is associated with additional code to be executed using the one or more computing resources [Para. 0035, 0037; retrieving additional application not currently installed on the MEC], and
wherein execution of the additional code provides an operation of the application [Para. 0008, 0035, 0037].
18.	Regarding Claim 16, Egner, in view of Ramirez, discloses the limitations of Claim 15.  Neither Egner nor Ramirez, however, specifically discloses that the edge computing device is reachable at an anycast address.
	Soliman discloses a system and method for controlling traffic for MEC services [Para. 0001, 0008].  Soliman further discloses that each MEC application can be assigned an anycast address [Para. 0092, 0185].  It would have been obvious to one skilled in the art before the effective filing data of the current application to incorporate the teachings of Soliman with Egner and Ramirez since they all configure the supply of MEC services to mobile devices within a mobile network.  The combination would enable the MEC systems of Egner and Ramirez to ensure that routing of upstream packets are sent to the right application.  The motivation to do so is to provide seamless traffic routing during handover within MEC system [Soliman, Para. 0185].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PGPub. 2013/0265936; PGPub. 0214/0022985; PGPub. 2014/0038583; U.S. Patent 9,313,798; U.S. Patent 9,544,353; EP 3116198; WO 2018/215046; PGPub. 2019/0141610; PGPub. 2020/0028938 – systems and methods for allocating resources at the edge of a mobile network.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496